DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method of preparing dental device by digitizing and merging images of a dental kit, classified in A61C9/0004.
II. Claims 7-10, drawn to a dental impression kit with two impression trays, classified in A61C9/0006.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in another materially different process such as being used to form physical stone models.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Hare on 05/19/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation of a step “(c) digitizing each dental impression” however the claim only recites in step (b) “receiving a dental impression” which only provides for one impression and thus step “(c)” is rendered unclear as there is only at most required in step (b) one impression. Further claim 1 recites “merging the digitized images” however if step (c) is only digitizing each impression and step (b) only provided receiving one impression then there would reasonably be only one 3d image and thus the limitation of “images” would be indefinite. For purposes of examination any prior art which provides for receiving one impression and digitizing the at least one impression twice and merging the two digitization’s will be deemed to provide for the broadest reasonable interpretation of the unclear limitations. 
	While claims 2-5 recite the kit including more than one tray, they do not include steps of those trays being used to form any additional impressions and are still indefinite for the same reasoning of claim 1.
	Claim 6 is also indefinite as depending upon indefinite claim 1.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yancey et al. (US 10,109,114 B1).
Regarding claim 1, Yancey discloses a method of preparing a dental device (Fig. 3 scanning impression in step 302 and using the models of the scans to prepare a dental aligner device in element 322), the method comprising the steps of:
 (a) providing a dental impression kit to a user (column 1 lines 33-37 sending an impression kit to a user’s home or dentist office); 
(b) receiving a dental impression from the user from the dental impression kit (column 1 lines 38-39);
 (c) digitizing each dental impression to form a three-dimensional image (Fig. 3 element 302/304 scanning at least two impression of each jaw) ; 
(d) merging the digitized images to form a three-dimensional image of the arch (Fig. 3 element 314 merging models); and 
(e) manufacturing a dental device from the three-dimensional image of the arch (Fig. 3 element 322).
Regarding claims 2-5, Yancey further discloses where the dental impression kit includes three or more dental impression trays in which each tray is configured to have an overlap of at least two tooth with at least one other impression tray (fig. 3 element 304 disclosing two impressions of each of the upper and lower arch column 13 lines 26-51 disclosing the impressions share common teeth thus being more than one common tooth and thus requiring overlap by the impression trays that formed those impressions, column 12 lines 3-15 disclosing the scanning of two for each arch and also additional impression for one or both arches thus at least three impressions and thus impression trays of each arch).
Regarding claim 6, Yancey further discloses where the step of merging the digitized images includes a step of aligning the images (Fig. 4 element 402).
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al (US 2012/0040311 A1).
Regarding claim 1, Nilsson discloses a method of preparing a dental device (Fig. 6b scanning impression in element 604 and using the models of the scans to prepare a dental device in element 606, paragraph [0066] all), the method comprising the steps of:
 (a) providing a dental impression kit to a user (Fig. 2a-c and Fig. 3 showing a kit of impression trays being used and thus having been provided to the user);
 (b) receiving a dental impression from the user from the dental impression kit (claim 10 disclosing the impressions are obtained); 
(c) digitizing each dental impression to form a three-dimensional image (paragraph [0008] lines 1-10 disclosing the scanning to form a digital model of each impression) ;
 (d) merging the digitized images to form a three-dimensional image of the arch (paragraph [0009] all disclosing the merging of the images by aligning all the digitized impressions together); and
 (e) manufacturing a dental device from the three-dimensional image of the arch (paragraph [0066] all disclosing the fabricating of some device such as an orthodontic appliance, or prosthesis).
Regarding claims 2-5, Nilsson further discloses where the dental impression kit includes three or more dental impression trays (Fig. 2a-c and Fig. 3 showing three trays, an upper arch, lower arch, and side tray) in which each tray is configured to have an overlap of at least two tooth with at least one other impression tray (Figs. 3-4 the side tray overlaps at least 5 teeth on each of the upper and lower trays).
Regarding claim 6, Nilsson further discloses where the step of merging the digitized images includes a step of aligning the images (Paragraph [0009] all disclosing the matching and combining is by aligning the models).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	06/03/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772